J-S05045-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 KAREEM MOSLEY                            :
                                          :
                    Appellant             :   No. 362 EDA 2020

           Appeal from the PCRA Order Entered January 13, 2020
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0000737-2011

BEFORE: BOWES, J., LAZARUS, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                         Filed: April 14, 2021

      Kareem Mosley appeals from the order dismissing his petition filed under

the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. Mosley

claims that his trial counsel was ineffective. The PCRA court dismissed his

petition as untimely. We affirm.

      The PCRA court aptly set forth the relevant facts:

             On March 22, 2011, [Mosley] entered into a guilty plea
      before this [c]ourt to three counts of aggravated assault and one
      count of possession with intent to deliver (“PWID”). This [c]ourt
      sentenced [Mosley] to five years of probation for one count of
      aggravated assault, and no further penalty on all other charges.
      On May 14, 2012, [Mosley] appeared before this [c]ourt for a
      violation of probation (“VOP”) hearing. This [c]ourt found [Mosley]
      to be in violation of its probation, revoked probation, and imposed
      a new sentence of eleven and one-half to twenty-three months of
      confinement, followed by eight years of probation. This [c]ourt
      ordered [Mosley] to be paroled immediately.

            On April 2, 2014, [Mosley] pled guilty to third degree
      murder. On June 10, 2014, [Mosley] was sentenced to nine to
      eighteen years of confinement, followed by two years of probation
      for murder. On June 13, 2014, following a hearing, this [c]ourt
J-S05045-21


       revoked [Mosley’s] probation and imposed a new sentence of four
       to eight years of confinement, to be served consecutive to
       [Mosley’s] third degree murder sentence. [Mosley] filed a Motion
       for Reconsideration of VOP sentence on June 20, 2014, which this
       Court denied [on the same day]. No direct appeal followed.

PCRA Ct. Pa.R.A.P. 1925(a) Op., 6/18/20 at 1-2.

       Mosley filed the instant, pro se, PCRA petition on February 26, 2019.

After the PCRA court appointed counsel, Mosley filed an amended petition, in

October 2019, wherein he alleged that his trial counsel was ineffective for

failing to file a direct appeal on his behalf. Approximately three months later,

the court dismissed Mosley’s petition as untimely.1 Mosley appealed, and both

Mosley and the PCRA court complied with Pa.R.A.P.1925.

       Mosley raises the following:

       1. Whether [Mosley’s] violation of probation hearing counsel was
          ineffective for failing to file an appeal from the June 13, 2014
          judgment of sentence of 4 to 8 years of imprisonment,
          consecutive to the sentence of 9 to 18 years of imprisonment
          that he had received in the matter of Commonwealth v.
          Kareem Mosley, CP-51-CR-0010695-2013.

       2. In the alternative, whether [Mosley] should be entitled to the
          remand of this matter for purposes of an evidentiary hearing
          with regard to the subject of whether he and his then attorney
          had a discussion about the filing of an appeal from the 4 to 8
          year sentence that was imposed upon [Mosley] in this matter,
          consecutive to the sentence of 9 to 18 years that he received


____________________________________________


1 We note that the PCRA court failed to send Mosley Pa.R.A.P. 907 notice of
intent to dismiss his petition. However, because Mosley failed to raise this
issue on appeal, the claim is waived. Commonwealth v. Zeigler, 148 A.3d
849, 851 n.2 (Pa.Super. 2016). Moreover, because Mosley’s PCRA petition is
untimely, the PCRA court’s failure to send Rule 907 notice does not constitute
reversible error. Id.

                                           -2-
J-S05045-21


         in the matter of Commonwealth v. Kareem Mosley, CP-51-
         CR-0010695-2013.

Mosley’s Br. at 3.

      “Our standard of review is well settled.” Commonwealth v. Anderson,

234 A.3d 735, 737 (Pa.Super. 2020). “When reviewing the denial of a PCRA

petition, we must determine whether the PCRA court’s order is supported by

the record and free of legal error.” Id. (quoting Commonwealth v. Smith,

181 A.3d 1168, 1174 (Pa.Super. 2018)).

      We do not reach Mosley’s issues because his PCRA petition was

untimely. The PCRA’s time limitations are jurisdictional, and we may not

address claims made in an untimely petition. Id. A PCRA petitioner must file

a PCRA petition within one year of the date the judgment of sentence becomes

final unless at least one of the statutory exceptions to the one-year rule

applies. See 42 Pa.C.S.A. § 9545(b). A judgment becomes is final “at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3).

      In this case, Mosley’s latest judgment of sentence became final in July

2014, after the expiration of the time Mosley had to file a direct appeal. See

Pa.R.A.P. 903(a) (providing that “notice of appeal . . . shall be filed within 30

days after the entry of the order from which the appeal is taken”). Thus, the

one-year deadline expired in July 2015, and the instant petition, filed in 2019,

is patently untimely.



                                      -3-
J-S05045-21



      Therefore, the PCRA court lacked jurisdiction to review Mosley’s petition

unless he pleaded and proved that at least one of the statutory exceptions to

the PCRA’s one-year time-bar applied. Mosley bore the burden of pleading and

proving the applicability of one of the exceptions: (i) unconstitutional

interference by government officials; (ii) newly discovered facts that he could

not have previously ascertained with due diligence; or (iii) a newly recognized

constitutional right that has been held to apply retroactively. See 42 Pa.C.S.A.

§ 9545(b)(1)(i)-(iii). A court lacks jurisdiction to review any claim raised in an

untimely PCRA, including those that cannot be waived on direct appeal, unless

the   petitioner   pleads   and   proves    an   exception   to   the   time-bar.

Commonwealth v. Jackson, 30 A.3d 516, 521 (Pa.Super. 2011).

      On appeal, Mosley claims that his trial counsel was ineffective for failing

to file a direct appeal on his behalf and that he did not learn of this failure

until “years later.” Mosley’s Br. at 6. However, Mosley did not attempt to

invoke any timeliness exception in either his PCRA petition or in his appellate

brief. He thus failed to “plead” any exception to the PCRA’s timeliness

requirement. Hence, the PCRA court lacked jurisdiction to consider the merits

of Mosley’s petition. See Jackson, 30 A.3d at 521.

      Furthermore, even if Mosley had pleaded that his trial counsel’s failure

to file an allegedly requested direct appeal constituted a new “fact” sufficient

to invoke a timeliness exception to the PCRA’s time bar, the current version

of the PCRA provides that a petitioner must file a petition within one year of

the discovery of the new fact, if the claim arose on or after December 24,

                                      -4-
J-S05045-21



2017. 42 Pa.C.S.A. § 9545(b)(2). A petitioner must raise a claim arising before

that date within 60 days of the date the petitioner could have first made the

claim. See 42 Pa.C.S.A. § 9545(b)(2); Act 2018, Oct. 24, P.L. 894, No. 146,

§ 3.4. In addition, the petitioner must plead and prove to the court that the

new “fact” was previously unknown to the petitioner and could not have been

ascertained by the      exercise of due     diligence.   See   42   Pa.C.S.A. §

9545(b)(1)(ii). In this case, Mosley failed to specifically identify when he

discovered counsel failed to file an allegedly requested direct appeal on his

behalf, let alone any reason that he could not have discovered that “fact”

earlier, even with the exercise of due diligence. The PCRA court lacked

jurisdiction to consider the merits of Mosley’s petition, and we affirm the order

dismissing his PCRA petition as untimely.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/14/21




                                      -5-